DETAILED ACTION
	This is a final Office Action on the merits for application 16/858,522. Receipt of the amendments and arguments filed on 07/26/2021 is acknowledged.
Claims 21-40 are pending.
Claims 1-20 are cancelled.
Claims 21-40 are examined.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims overcome the 112(b) rejections of the previous Office Action. Therefore, the 112(b) rejections of the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grinshpun et al. (U.S. Patent 6,247,280) in view of Brandt et al. (U.S. Patent 8,769,904).
Regarding claim 21, Grinshpun et al. disclose a stay in place lining for lining a structure of concrete or other curable construction material comprising:
a plurality of panels (#2) connectable in edge-to-edge relation via complementary connector components (#203 and #204) on longitudinally extending edges of the plurality of panels to define at least a portion of a perimeter of the lining (see figure 1);
wherein each panel comprises a first connector component (#203) comprising a protrusion on a first longitudinal extending edge thereof (see figure 2B) and a second connector component (#204) comprising a receptacle on a second longitudinally extending edge thereof (see figure 2B), each edge-to-edge connection comprising the protrusion of a first panel from among the plurality of panels extended into the receptacle of a second panel from among the plurality of panels (see figure 1);
the protrusion comprising a generally straight stem extending from a base of the protrusion, a first barb extending from the stem at a first location and a second barb extending opposite the first barb from the stem at the first location (see figure 2B from Grinshpun et al. below, which depicts the elements of the protrusion);
the receptacle comprising a first catch extending into the receptacle (the top protrusion of element #204 of figure 2B extends into the receptacle and forms a catch) and positioned to engage the first barb when the protrusion is extended into the receptacle (see figure 1), the engagement of the first barb and the first catch retaining the connector components in a first locked configuration (see figure 1);
the receptacle comprising a second catch extending into the receptacle (the bottom protrusion of element #204 of figure 2B extends into the receptacle and forms a catch) and positioned to engage the second barb when the protrusion is 
wherein for each panel, the first connector component is offset from a plane of a body (#201) of that panel (see figure 2B).


    PNG
    media_image1.png
    318
    296
    media_image1.png
    Greyscale

Figure 2 from Grinshpun et al.
Grinshpun et al. disclose the claimed invention except for the use of a third catch in the receptacle that is configured to engage the first barb to retain the panels in a second locked configuration. However, it is highly well known in the art, as evidenced by Brandt et al., that such panel connectors can comprise of a receptacle that includes first and second catches to engage respective first and second barbs of a protrusion at a first locked location, as depicted in figure 10, or instead can comprise of third and fourth catches spaced from the first and second catches and thus allow the first and second 
Regarding claim 22, Grinshpun et al. in view of Brandt et al. render obvious the edge-to-edge connection provides a generally flat surface between connected panels (see figure 1 of Grinshpun et al.).
Regarding claim 23, Grinshpun et al. in view of Brandt et al. render obvious at least one of the first connector component and the second connector component is resiliently deformed when the edge-to-edge connection is made (The panels of Grinshpun et al. are constructed from plastic and col. 5, ll. 14-20 discloses the connector components can be connected to one through snapping and thus deformation of such components when inserting one into the other. As a note, such limitations are considered to define “configure to” limitations and not a method of assembling such a lining since such a claim is directed towards a product and not a method.).
Regarding claim 24, Grinshpun et al. in view of Brandt et al. render obvious the first barb and the second barb each extend toward a base of the protrusion (figure 2B of Grinshpun et al. depicts the barbs extend from a tip towards the base of the protrusion).
Regarding claim 25, Grinshpun et al. in view of Brandt et al. render obvious the receptacle comprises a fourth catch extending into the receptacle and positioned to engage the second barb when the protrusion is extended into the receptacle, the engagement of the second barb and the fourth catch retaining the connector components in the second locked configuration (as taught in Brandt et al., the connectors can comprise of four catches in order to allow the panels to be attached in two different positions, where such features would be provided within Grinshpun et al. as explained above).
Regarding claim 26, Grinshpun et al. in view of Brandt et al. render obvious the first catch is opposite the second catch, the third catch is opposite the fourth catch and the first and second catches are spaced apart from the third and fourth catches in a transverse direction (see figure 9 of Brandt et al, where such features would be provided within Grinshpun et al. as explained above).
Regarding claim 27, Grinshpun et al. in view of Brandt et al. render obvious the receptacle comprises a fifth catch extending into the receptacle and positioned to engage the first barb when the protrusion is extended into the receptacle, the engagement of the first barb and the fifth catch retaining the connector components in a third locked configuration; the receptacle comprising a sixth catch extending into the receptacle and positioned to engage the second barb when the protrusion is extended into the receptacle, the engagement of the second barb and the sixth catch retaining the 
Regarding claim 28, Grinshpun et al. in view of Brandt et al. render obvious the fifth catch is opposite the sixth catch and the third and fourth catches are spaced apart from the fifth and sixth catches in the transverse direction (see figure 12 of Brandt et al., where such features are provided within Grinshpun et al. as explained above).
Regarding claim 29, Grinshpun et al. in view of Brandt et al. render obvious the first catch defines a first hooked concavity for receiving a portion of the first barb in the first locked configuration and the second catch defines a second hooked concavity for receiving a portion of the second barb in the first locked configuration (figure 2B of Grinshpun et al. depicts the first and second catches of the receptacle #204 comprise of hooks that form hook concavities for receiving a respective barb).
Regarding claim 30, Grinshpun et al. in view of Brandt et al. render obvious the first hooked concavity defines a first acute angle and the second concavity defines a second acute angle (figure 2B of Grinshpun et al. depicts the hooks of each hooked concavity extend at an acute angle with respect to the horizontal portion of the receptacle #204 it is attached to).
Regarding claim 31, Grinshpun et al. disclose the claimed invention except for the first and second barbs comprise respective hooked concavities for receiving a portion of the first or second catch, respectively. Grinshpun et al. do disclose in col. 5, ll. 33-48 that such connector components can take on any convenient shape as needed to interlock such panels to one another. It is highly well known in the art, as evidenced by Brandt et al., that such protrusions can comprise of arrowhead shapes, as depicted in figure 1, or can comprise of barbs that form hooked concavities to receive a respective catch of a receptacle of an adjacent panel. Therefore, it would have been obvious to have constructed the barbs of the protrusions of Grinshpun et al. to comprise of hooked concavities that are configured to receive a respective catch, as taught in Brandt et al., in order to increase the connection strength between such connector components and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed barbs was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 32, Grinshpun et al. in view of Brandt et al. render obvious the first hooked concavity defines a first acute angle and the second hooked concavity defines a second acute angle (figure 5 of Brandt et al. depicts such hook concavities form acute angles with a horizontal axis, where such features would be provided within Grinshpun et al. as explained above).
Regarding claim 33, Grinshpun et al. in view of Brandt et al. render obvious the first location comprises a tip of the stem (see figure 2B of Grinshpun et al., where the barbs extend from the tip of the stem).
Regarding claim 34, Grinshpun et al. in view of Brandt et al. render obvious the first and second catches are spaced apart from a base of the receptacle (see figure 2B of Grinshpun et al.) to allow the first and second barbs to move past the first and second catches respectively when the protrusion is extended into the receptacle and before the first locked configuration is achieved (see figure 1 of Grinshpun et al.).
Regarding claim 35, Grinshpun et al. disclose the claimed invention except for the protrusion includes third and fourth barbs extending from the stem at a second location and spaced from the first location of the first and second barbs. However, it is highly well known in the art, as evidenced by Brandt et al., that the connector components of panels can include first and second barbs that engage with first and second catches or can instead comprise of three pairs of barbs that are to engage a respective catch of a receptacle of an adjacent panel. See figure 12. Therefore, it would have been obvious to have included third and fourth barbs upon the stem of the protrusion of Grinshpun et al., as taught in Brandt et al., in order to increase the strength of the connection between such panels.
Regarding claim 36, Grinshpun et al. in view of Brandt et al. render obvious the protrusion is symmetrical about a transversely extending axis of the stem (see figure 2B of Grinshpun et al., where the protrusion is symmetrical about a horizontally extending axis).
Regarding claim 37, Grinshpun et al. in view of Brandt et al. render obvious the receptacle is symmetrical about a transversely extending axis of the receptacle (see figure 2B of Grinshpun et al., where the receptacle is symmetrical about a horizontally extending axis).
Regarding claim 38, Grinshpun et al. in view of Brandt et al. render obvious an opening of the receptacle is defined by beveled surfaces (the beveled outer surfaces of each catch of Grinshpun et al. define the opening of the receptacle).
Regarding claim 39, Grinshpun et al. in view of Brandt et al. render obvious surfaces of the first and second barbs are beveled and shaped to be complementary to the beveled surfaces of the opening of the receptacle (see figure 2B of Grinshpun et al., where the right, outer surfaces of the barbs are beveled to be complementary to and for easier insertion into the receptacle).
Regarding claim 40, Grinshpun et al. disclose a method for fabricating a structure of concrete or other curable construction material, the method comprising:
connecting a plurality of panels (#2; see figure 1) in edge-to-edge relation via complementary connector components (#203 and #204) on longitudinally extending edges of the plurality of panels to define at least a portion of a lining (see figure 1);
assembling the connected plurality of panels such that the connected plurality of panels provides a lining which defines at least a portion of a space (#401) in which to receive the concrete or other curable material (see figure 1); and
introducing the concrete or other curable material (#13a/b) into the space in an uncured state (see figure 1, where such concrete is inserted in liquid form and then is allowed to harden);
wherein, connecting the plurality of panels in edge-to-edge relation comprises: for each edge-to-edge connection between a first panel and a second panel:
extending a protrusion (#203) of a first connector component on a first longitudinally extending edge of the first panel (see figure 2B) and offset from a 
wherein the protrusion comprises a generally straight stem extending from a base of the protrusion, a first barb extending from the stem at a first location and a second barb extending opposite the first barb from the stem at the first location (see figure 2B from Grinshpun et al. above, which depicts the elements of the protrusion);
engaging the first barb with a first catch (the top protrusion of element #204 of figure 2B extends into the receptacle and forms a catch), the first catch extending into the receptacle (see figure 1) and positioned to engage the first barb when the protrusion is extended into the receptacle (see figure 1), the engagement of the first barb and the first catch retaining the connector components in a first locked configuration (see figure 1);
engaging the second barb with a second catch, the second catch extending into the receptacle (the bottom protrusion of element #204 of figure 2B extends into the receptacle and forms a catch) and positioned to engage the second barb when the protrusion is extended into the receptacle (see figure 1), the engagement of the second barb and the second catch retaining the connector components in the first locked configuration (see figure 1).
However, Grinshpun et al. do not disclose the step of engaging the first barb with a third catch in the receptacle that is configured to engage the first barb to retain the panels in a second locked configuration. However, it is highly well known in the art, as .

Claims 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grinshpun et al. in view of Brandt et al. and Slaughter (U.S. Patent 2,354,485).
Regarding claim 31, Grinshpun et al. in view of Brandt et al. disclose the claimed invention as explained above. For compact prosecution purposes, though Grinshpun et al. do not disclose the first and second barbs comprise respective hooked concavities for receiving a portion of the first or second catch, respectively, Grinshpun et al. do disclose in col. 5, ll. 33-48 that such connector components can take on any convenient In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 32, Grinshpun et al. in view of Brandt et al. and Slaughter render obvious the first hooked concavity defines a first acute angle and the second hooked concavity defines a second acute angle (figure 5 of Slaughter depicts such hook concavities form acute angles with a vertical, transverse axis, where such features would be provided within Grinshpun et al. as explained above).

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Grinshpun et al. teach away from the modification in view of Brandt et al. since Grinshpun et al. teach that it is advantageous to comprise of a thin seam with uninterrupted flat surfaces between connected panels, See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004) (prior art does not teach away from claimed subject matter merely by disclosing a different solution to a similar problem unless the prior art also criticizes, discredits, or otherwise discourages the solution claimed). Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Also, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Grinshpun et al. do disclose that such thin seams are advantageous; however, col. 15, ll. 4-18 of Grinshpun et al. also disclose that fillers can be used to fill the seams to create such a smooth, seamless, flat wall surface. Applicant further argues that the panels of Grinshpun et al. can be formed using varying widths and shapes, where such a passage would suggest that the invention of Grinshpun et al. would benefit from adjustable edge fasteners in order to reduce the amount of different molds needed to create walls of certain lengths and widths. Moreover, not only does the connection of Brandt et al. allow for adjustability between such panels, but also increases the connection strength at such locations by increasing the number of barbs and catches that can engage one another. Since Grinshpun et al. would benefit from such a connection as taught in Brandt et al. and since the seams between panels can be filled using fillers to provide a smooth finish as taught in Grinshpun et al., such a modification is considered proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635